Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues “equating a mobile with a beacon is improper, not only because a mobile functions differently from a beacon, but also because a beacon is stationary or fixed to a certain place whereas a mobile is not” 
And further on “an acceleration and a magnetic field vector generated by the inertial measurement unit'' and the technical feature "an inertial measurement unit configured to generate an acceleration and a magnetic field vector." found on page 7 of Remarks dated 5/24/2021 is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.



/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov